t c memo united_states tax_court david r gemperle and kathryn d gemperle petitioners v commissioner of internal revenue respondent docket no filed date in ps granted to a qualified donee a facade easement on their chicago residence which constituted a certified_historic_structure in a historic_district so that the easement was eligible for classification as a qualified_conservation_contribution within the meaning of sec_170 and h ps obtained an appraisal from an appraiser included on a list of appraisers furnished by the donee the appraiser valued the easement at dollar_figure which amount ps deducted on their and as a carryover returns ps did not include a copy of the appraisal with their return r seeks to deny ps any deduction for their contribution of the easement or alternatively to permit a deduction not to exceed dollar_figure and impose gross_valuation_misstatement penalties under sec_6662 or alternatively penalties for negligence under sec_6662 and b held ps' deductions are denied in full because of ps' failure to include a qualified_appraisal with their return see sec_170 held further because ps failed to include a qualified_appraisal with their return as required by sec_170 they are liable for penalties under sec_6662 and b for disregard of rules and regulations held further in the alternative because ps' unsupported dollar_figure valuation is more than of the maximum dollar_figure valuation supported by the only expert appraisal in evidence they are liable for gross_valuation_misstatement penalties under sec_6662 david r gemperle and kathryn d gemperle pro sese lauren n may kathryn e kelly and anita a gill for respondent memorandum findings_of_fact and opinion halpern judge respondent has determined deficiencies in and alternative penalties with respect to petitioners' federal_income_tax as follows unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar year deficiency dollar_figure big_number penalties sec_6662 sec_6662 dollar_figure big_number dollar_figure big_number the deficiencies are attributable to respondent's disallowance of a charitable_contribution_deduction for and a corresponding carryover deduction for dollar_figure for and dollar_figure for for a total disallowance of dollar_figure that petitioners claimed on account of their donation of a facade easement plus cash the deduction of which respondent does not challenge to landmarks preservation council of illinois landmarks with respect to the underpayments resulting from those disallowances respondent determined accuracy-related_penalties of for a gross_valuation_misstatement under sec_6662 in the alternative he determined accuracy-related_penalties of under sec_6662 for negligence or disregard of rules and regulations as defined in subsection c he found no grounds for mitigation of the penalties under sec_6664 by reason of petitioners' acting with reasonable_cause and in good_faith the issues for determination are whether petitioners are entitled to the foregoing charitable the tax deficiencies are based upon respondent's revenue agent's disallowance of petitioners' total deduction for their contribution of the facade easement ie they are based upon the agent's determination that the facade easement had no value and the alternatively imposed sec_6662 penalties are and of those deficiencies respectively contribution deductions and if not whether they are liable for either of the sec_6662 penalties findings_of_fact the parties have stipulated certain facts and the authenticity of certain documents the facts stipulated are so found and the documents stipulated are accepted as authentic petitioners resided in chicago illinois when they filed the petition background since petitioners have owned and resided in a house built in in the lakewood balmoral neighborhood of chicago lakewood house in the u s department of the interior national park service park service established the neighborhood as a historic_district and also listed the lakewood house on the national register of historic places on or about date the park service certified that the lakewood house constituted a 'certified historic structure' for a charitable_contribution for conservation purposes in accordance with the tax treatment extension act of after learning of the availability of conservation_easement charitable_contribution deductions at a or presentation by landmarks petitioners considered and in decided to pursue with landmarks the creation of a facade easement on the lakewood house landmarks assisted petitioners in the creation and contribution to it of the facade easement including the providing of forms presumably a model for the easement contribution agreement itself and a list of potential appraisers petitioners chose from that list gwendolyn j fiorenzo to appraise the facade easement fiorenzo appraisal ms fiorenzo prepared two appraisals of the proposed facade easement both dated date the second of which corrected errors in the first and was considered by petitioners to be the actual final appraisal the second appraisal was stated to be as of date both appraisals valued the proposed facade easement at dollar_figure the total amount that petitioners deducted for their contribution of the easement to landmarks ms fiorenzo's first appraisal arrived at the dollar_figure figure a reduction in her before-easement valuation of the lakewood house without identifying the after-easement comparable properties and it concluded that the comparable properties' loss in value from the easement typically ranged from to her second appraisal did identify eight after-easement comparable petitioners provided the second appraisal to respondent on date because generally no established market exists for determining the fair_market_value of an easement the before and after appraisal method is normally continued properties found the loss-in-value range for them to be between and but consistent with her first appraisal found a loss in value for the lakewood house description of the easement on date petitioners in their capacities as trustees of trusts in their respective names each as grantor of an undivided interest and landmarks as grantee entered into a preservation easement agreement with respect to the lakewood house by which petitioners conveyed the easement facade easement to landmarks the agreement recites that the obligations imposed by the facade easement were deemed to run as a binding servitude with the land and the agreement was to bind not only petitioners but also their successors as owners of the property without distinction petitioners under the terms of the agreement petitioners agreed not to demolish remove or raze the lakewood house or any portion of the protected elements in general the entire continued used to determine the fair_market_value of restrictive easements with respect to which charitable_contribution deductions are claimed ie the appraiser must compute a before value of the property in its current condition unrestricted by the easement and an after value of the property as encumbered by the easement the excess of the former over the latter constituting the fair_market_value of the easement see 85_tc_677 see also sec_1_170a-14 income_tax regs exterior of the house the roof and chimney and a stone entrance arch and they further agreed that w ithout the prior written permission of landmarks they would not partially demolish or remove the lakewood house or alter the protected elements including any alteration partial removal construction remodeling or physical or structural change or change in surfacing nor would they expand or reduce the lakewood house either horizontally or vertically and they agreed generally to maintain the house and the protected elements in addition petitioners made a cash contribution to landmarks of dollar_figure which was of the dollar_figure charitable_contribution_deduction that they anticipated from their contribution to landmarks of the facade easement petitioners' returns petitioners timely made joint returns of income on form sec_1040 u s individual_income_tax_return for their and taxable calendar years and return respectively those returns show that they were prepared by a paid tax_return_preparer norton v binenfeld certified_public_accountant c p a petitioners attached to the return an incomplete form_8283 noncash charitable_contributions claiming a deduction for the noncash charitable_contribution of the facade easement to landmark no appraisal is included with the return on or around date petitioners submitted a corrected form_8283 to respondent both forms show that they are a version of form_8283 that was revised in date both state an appraisal is generally required for property listed in section b see instructions section b addresses donated property valued at over dollar_figure instructions for form_8283 also revised date state that for contributions of easements made on buildings in historic districts the taxpayer must include with his return a qualified_appraisal exclusion of the fiorenzo appraisal from evidence at the commencement of the trial the court addressed respondent's motion in limine to bar petitioners from asserting that the fiorenzo appraisal exhibits 4-j and 13-j attached to the stipulation of facts qualifies as evidence of the value of their facade easement in his motion respondent noted that petitioners had failed to list ms fiorenzo as a witness and he argued that he would be prejudiced if the fiorenzo appraisal was admitted as evidence of value due to his inability to cross examine her concerning the facts analysis and conclusions purportedly set forth in the two exhibits petitioners in fact did fail to produce ms fiorenzo as a witness as a result we granted respondent's motion and excluded the fiorenzo appraisal as evidence of the value of the facade easement petitioners' witnesses at trial petitioners did call three witnesses in addition to themselves none of them qualified as nor did petitioners claim that they were experts in appraising real_estate therefore their proffered written submissions failed to constitute expert reports and for that reason we granted respondent's motions in limine to exclude those submissions from evidence we did permit petitioners however to elicit testimony from all three as fact witnesses none of the three purported to or did in fact establish a value for petitioners' facade easement the first witness thom greene an architect testified that the zoning laws for the lakewood balmoral district would not prohibit petitioners from expanding the lakewood house by for example attaching an addition to the house the second pamela ball a realtor testified that houses like the lakewood house on 50-foot lots are highly valued because they can be expanded the third maureen murnane also a realtor testified that respondent's expert appraiser improperly referred to one of the houses located like the lakewood house on lakewood avenue as a comparable_property in valuing the lakewood house before petitioners' contribution of the facade easement respondent's witnesses at trial respondent introduced into evidence two expert reports and the authors of those reports testified in support thereof the first expert howard kanter criticized the fiorenzo appraisal primarily on the ground that it fails to satisfy various requirements of the uniform standards of professional appraisal the second expert brian flynn testified that the facade easement had a value in the range of zero to dollar_figure opinion i petitioners' entitlement to a deduction for the facade easement a applicable law sec_170 generally allows a deduction for any charitable_contribution subject_to certain limitations that the taxpayer makes during the taxable_year pursuant to sec_170 and c no deduction is allowed under subsection a for a contribution of property for which a deduction of more than dollar_figure is claimed unless the taxpayer individual partnership or corporation obtains a qualified_appraisal of such property sec_170 defines a qualified_appraisal as an appraisal that complies with pertinent regulations and other internal_revenue_service irs guidance and that is conducted by a qualified_appraiser in accordance with generally accepted appraisal standards a qualified_appraiser is generally defined as an individual who has earned an appraisal designation from a recognized professional appraiser organization or has otherwise met minimum education and experience requirements set forth in irs regulations regularly performs appraisals for compensation and meets such other requirements as may be prescribed by irs regulations or other guidance sec_170 we set forth in the margin the elements of a qualified_appraisal sec_1_170a-13 income_tax regs enumerate sec_11 items that a qualified_appraisal must include a a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was or will be contributed b in the case of tangible_property the physical condition of the property c the date or expected date of contribution to the donee d the terms of any agreement or understanding entered into or expected to be entered into by or on behalf of the donor or donee that relates to the use sale_or_other_disposition of the property contributed e the name address and the identifying number of the qualified_appraiser f the qualifications of the qualified_appraiser who signs the continued sec_170 generally denies a deduction for charitable_contributions of partial_interests in property one exception to that general_rule is for a qualified_conservation_contribution sec_170 pursuant to sec_170 a qualified_conservation_contribution means a contribution of a qualified_real_property_interest to a qualified_organization made exclusively for conservation purposes a qualified_real_property_interest includes a continued appraisal including the appraiser's background experience education and membership if any in professional appraisal associations g a statement that the appraisal was prepared for income_tax purposes h the date or dates on which the property was appraised i the appraised fair_market_value within the meaning of sec_1_170a-1 of the property on the date or expected date of contribution j the method of valuation used to determine the fair_market_value such as the income approach the market-data approach and the replacement-cost-less-depreciation approach and k the specific basis for the valuation such as specific comparable sales transactions or statistical sampling including a justification for using sampling and an explanation of the sampling procedure employed respondent agrees that landmarks is a qualified_organization restriction granted in perpetuity on the use which may be made of the real_property sec_170 under sec_170 a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity in the case of a certified_historic_structure ie a building in a registered_historic_district which would include the lakewood house any contribution of a qualified_real_property_interest which is a restriction with respect to the exterior of a building is not considered to be made exclusively for conservation purposes unless the contributed interest ie the restriction preserves the entire exterior of the building and prohibits any change thereof which is inconsistent with the historical character of such exterior see sec_170 and ii in addition the donor and the donee must certify under penalty of perjury that the donee is a qualified_organization with the resources to manage and enforce the restriction and a commitment to do so and the taxpayer donor must include with the return for the contribution_year a qualified_appraisal photographs of the entire building exterior and a description of the restrictions on development of the building see sec_170 and iii b analysi sec_1 introduction respondent sets forth several grounds for his position that petitioners are not entitled to any deduction for their contribution to landmarks of the facade easement including the absence of a qualified_appraisal as required by sec_170 and c the fact that the facade easement or restriction was neither granted in perpetuity as required by sec_170 nor protected in perpetuity as required by sec_170 petitioners' failure to include a copy of a qualified_appraisal or photographs of the lakewood house with the return as required by sec_170 petitioners' failure to include a completed appraisal_summary with the return as required by sec_1_170a-13 and income_tax regs and petitioners' failure to prove that the contribution decreased the value of the lakewood house by dollar_figure because we find that petitioners failed to include a copy of a qualified_appraisal with the return as required by sec_170 we will sustain respondent's adjustments to the and returns denying them any charitable_contribution_deduction on account of their contribution of the facade easement to landmarks and we need not address respondent's alternative grounds for denying the deductions petitioners' failure to satisfy the appraisal-inclusion requirement sec_170 provides that a taxpayer donor who contributes a use restriction such as the facade easement encumbering a certified_historic_structure in a registered_historic_district such as the lakewood house must include with his tax_return for the year of the contribution a qualified_appraisal that provision was added to the internal_revenue_code by the pension_protection_act of pub_l_no sec a sic a stat pincite while it appears on the face of sec_170 that the failure to include the necessary appraisal with the return for the contribution_year is fatal to the deduction negating the exclusivity of the contribution for conservation purposes that result is confirmed in the staff of the joint_committee on taxation's technical explanation of h_r the pension_protection_act of as passed by the house on date and as considered by the senate on date jcx- j comm print the joint_committee staff explains the appraisal-inclusion requirement as follows for any contribution relating to a registered_historic_district made after the date of enactment of the provision date taxpayers must include with the return for the taxable_year of the contribution a qualified_appraisal of the qualified_real_property_interest irrespective of the claimed value of such interest and attach the appraisal with the taxpayer’s return failure to obtain and attach an appraisal results in disallowance of the deduction id pincite emphasis added fn ref omitted see also staff of j comm on taxation description of the chairman's modification to the provisions of the tax relief act of jcx-77-05 j comm print prior unenacted legislation similar the parties have stipulated a copy of the return and nothing resembling a qualified_appraisal is included with it indeed petitioners concede on brief we admit that the full fiorenzo appraisal was not included with the return for lack of a qualified_appraisal included with the return we will sustain respondent's adjustments disallowing for and petitioners' charitable_contribution deductions claimed on account of their contribution of the facade easement to landmark ii application of the accuracy-related_penalty a introduction respondent seeks to impose a accuracy-related_penalty for each of the years in issue under sec_6662 or in the alternative a penalty under sec_6662 and either subsection b or under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is proper to impose penalties 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause id pincite only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs b application of sec_6662 penalty sec_6662 and b imposes a penalty equal to of the portion of the underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 provides in pertinent part that for purposes of sec_6662 disregard includes any careless reckless or intentional disregard sec_1_6662-3 income_tax regs provides in pertinent part that the term rules or regulations includes among other things the provisions of the internal_revenue_code we have sustained respondent's adjustments disallowing petitioners any charitable_contribution_deduction for the contribution of the facade easement to landmarks on the ground that they failed to comply with the requirement of sec_170 that they include a qualified_appraisal with the return for the taxable_year of the contribution that requirement is stated not only in the internal_revenue_code but also in the instructions for the form_8283 that accompanied the return the form itself warned petitioners that an appraisal is generally required for donated property over dollar_figure and directed them to the form_8283 instructions we cannot help but conclude that petitioners did not exercise reasonable diligence to determine the correctness of their return positions in claiming a charitable_contribution_deduction in the face of the warning on the form_8283 that an appraisal is generally required for donations of property over dollar_figure see sec_1_6662-3 income_tax regs petitioners were at least careless if not reckless in ignoring the warning that an appraisal was required they disregarded the appraisal-inclusion requirement of sec_170 and are thus liable for accuracy-related_penalties on account of such disregard unless they can show adequate_disclosure of their position or reasonable_cause for the resulting underpayments and that they acted in good_faith see sec_6664 sec_1_6662-3 income_tax regs petitioners have made no such showing and thus do not escape the sec_6662 penalties because the resulting and underpayments of tax are fully attributable to petitioners' disregard of sec_170 they are liable for accuracy-related_penalties on the whole of those underpayments pursuant to sec_6662 and b we need not consider their liability under sec_6662 and b concerning any substantial_understatement_of_income_tax for similar penalties we will however consider their potential alternative liability for penalties under sec_6662 and b on account of a valuation misstatement c application of sec_6662 penalty analysis sec_6662 and b imposes a penalty equal to of the portion of the underpayment_of_tax attributable to a substantial_valuation_misstatement a valuation misstatement of or more of the correct amount is a gross_valuation_misstatement and the penalty increases to sec_6662 and a i the taxpayer may not rely on a reasonable_cause good-faith defense against imposition of the sec_6662 penalty with respect to gross_valuation_misstatements of charitable_contribution properties see sec_6664 142_tc_279 no penalty however is imposed unless the portion of the underpayment attributable to the valuation misstatement exceeds dollar_figure sec_6662 as discussed supra because petitioners failed to make their alleged qualified_appraiser ms fiorenzo available for cross-examination we determined that her written appraisals constituted inadmissable hearsay evidence and we refused to admit them as evidence of the value of petitioners' facade easement as a result petitioners have failed to furnish admissible evidence that their facade easement had any determinable value respondent submitted expert testimony by mr flynn that the easement's influence on value of the lakewood house would we see no reason to reverse that evidentiary ruling pursuant to rule g an expert witness is required to prepare a written report for submission to the court which pursuant to rule g is received in evidence as the direct testimony of the expert witness because the written report constitutes the expert witness' direct testimony it is necessary that the expert witness be available for cross-examination regarding the truth or accuracy of the assertions in the written report otherwise the written report constitutes excludable hearsay evidence the essential requirement of the hearsay rule is that statements offered testimonially must be subjected to the test of cross-examination wigmore on evidence sec pincite chadbourn rev the premise that the opportunity of cross-examination is an essential safeguard has become the principal justification for the general exclusion of hearsay statements mccormick on evidence sec pincite 7th ed moreover even though the loss of a nonparty witness' direct testimony may impose a severe hardship on the party relying on that testimony which under certain circumstances might justify a court's exercise of its discretion to admit such testimony see id that circumstance does not arise in this case where ms fiorenzo's failure to testify arose out of petitioners' voluntary decision not to make her available see estate of tanenblatt v commissioner tcmemo_2013_263 at as discussed supra none of petitioners' three fact witnesses established a value for the easement be in the range of no measurable impact to a de_minimis impact or as expressed in dollar figures dollar_figure to dollar_figure mr flynn concluded at the high end of the range on the basis of his interpretation of sec_1_170a-14 income_tax regs which addresses the valuation of conservation restrictions on brief petitioners criticize mr flynn's before valuation of dollar_figure for the lakewood house which is dollar_figure less than their proffered before valuation of dollar_figure because they accept mr flynn's after valuation of dollar_figure they determine a dollar_figure value for their facade easement which is dollar_figure more than their deduction based upon the fiorenzo appraisal petitioners' criticism of mr flynn's before valuation is based largely upon his allegedly improper adjustments to the sale prices of houses that he considered comparable to the lakewood house that criticism is problematic in the light of petitioners' acceptance of mr flynn's after valuation which makes adjustments to the sale prices of comparable houses on the same bases that he used in adjusting the before sale prices petitioners have not persuaded us that mr flynn's valuation of their facade easement is unreasonably low in the absence of expert testimony that the value of the easement was greater than dollar_figure we accept that amount as its value for purposes of determining whether petitioners are liable for sec_6662 penalties for gross_valuation_misstatement accepting as we do that dollar_figure constitutes the maximum value of petitioners' facade easement petitioners' dollar_figure valuation thereof is more than of the amount determined to be the correct amount of such valuation thereby triggering the application of gross_valuation_misstatement penalties under sec_6662 and h and satisfying respondent's burden of production under sec_7491 we shall therefore impose the penalty conclusion petitioners are liable for substantial_valuation_misstatement penalties on the portions of their and underpayments attributable to reporting the value of the facade easement to be in excess of dollar_figure decision will be entered under rule
